Exhibit 10.1
UNITED STATES OF AMERICA
BEFORE THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM
WASHINGTON, D.C.

     
Written Agreement by and between
   
 
  Docket No. 11-124-WA /RB-HC
MOUNTAIN NATIONAL
   
BANCSHARES, INC.
   
Sevierville, Tennessee
   
 
   
and
   
 
   
FEDERAL RESERVE BANK OF
   
ATLANTA
   
Atlanta, Georgia
   

WHEREAS, Mountain National Bancshares, Inc., Sevierville, Tennessee
(“Mountain”), a registered bank holding company, owns and controls Mountain
National Bank, Sevierville, Tennessee (the “Bank”), and various nonbank
subsidiaries;
WHEREAS, it is the common goal of Mountain and the Federal Reserve Bank of
Atlanta (the “Reserve Bank”) to maintain the financial soundness of Mountain so
that Mountain may serve as a source of strength to the Bank;
WHEREAS, Mountain and the Reserve Bank have mutually agreed to enter into this
Written Agreement (the “Agreement”); and
WHEREAS, on November 10, 2011, the board of directors of Mountain, at a duly
constituted meeting, adopted a resolution authorizing and directing Charlie R.
Johnson to enter into this Agreement on behalf of Mountain, and consenting to
compliance with each and every provision of this Agreement by Mountain and its
institution-affiliated parties, as defined in sections 3(u) and 8(b)(3) of the
Federal Deposit Insurance Act, as amended (the “FDI Act”) (12 U.S.C. §§ 1813(u)
and 1818(b)(3)).

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, Mountain and the Reserve Bank agree as follows:
Source of Strength
1. The board of directors of Mountain shall take appropriate steps to fully
utilize Mountain’s financial and managerial resources, pursuant to section 38A
of the FDI Act (12 U.S.C. § 1830 o-1) and section 225.4 (a) of Regulation Y of
the Board of Governors of the Federal Reserve System (the “Board of Governors”)
(12 C.F.R. § 225.4(a)), to serve as a source of strength to the Bank, including,
but not limited to, taking steps to ensure that the Bank complies with the
Formal Agreement entered into with the Office of the Comptroller of the Currency
dated June 2, 2009, and any other supervisory action taken by the Bank’s federal
regulator.
Dividends and Distributions
2. (a) Mountain shall not declare or pay any dividends without the prior written
approval of the Reserve Bank and the Director of the Division of Banking
Supervision and Regulation (the “Director”) of the Board of Governors.
(b) Mountain shall not directly or indirectly take dividends or any other form
of payment representing a reduction in capital from the Bank without the prior
written approval of the Reserve Bank.
(c) Mountain and its nonbank subsidiaries shall not make any distributions of
interest, principal, or other sums on subordinated debentures or trust preferred
securities without the prior written approval of the Reserve Bank and the
Director.

 

2



--------------------------------------------------------------------------------



 



(d) All requests for prior approval shall be received by the Reserve Bank at
least 30 days prior to the proposed dividend declaration date, proposed
distribution on subordinated debentures, and required notice of deferral on
trust preferred securities. All requests shall contain, at a minimum, current
and projected information on Mountain’s capital, earnings, and cash flow; the
Bank’s capital, asset quality, earnings, and allowance for loan and lease
losses; and identification of the sources of funds for the proposed payment or
distribution. For requests to declare or pay dividends, Mountain must also
demonstrate that the requested declaration or payment of dividends is consistent
with the Board of Governors’ Policy Statement on the Payment of Cash Dividends
by State Member Banks and Bank Holding Companies, dated November 14, 1985
(Federal Reserve Regulatory Service, 4-877 at page 4-323).
Debt and Stock Redemption
3. (a) Mountain and any nonbank subsidiary shall not, directly or indirectly,
incur, increase, or guarantee any debt without the prior written approval of the
Reserve Bank. All requests for prior written approval shall contain, but not be
limited to, a statement regarding the purpose of the debt, the terms of the
debt, and the planned source(s) for debt repayment, and an analysis of the cash
flow resources available to meet such debt repayment.
(b) Mountain shall not, directly or indirectly, purchase or redeem any shares of
its stock without the prior written approval of the Reserve Bank.
Capital Plan
4. Within 60 days of this Agreement, Mountain shall submit to the Reserve Bank
an acceptable written plan to maintain sufficient capital at Mountain on a
consolidated basis. The plan shall, at a minimum, address, consider, and
include:
(a) The consolidated organization’s and the Bank’s current and future capital
requirements, including compliance with the Capital Adequacy Guidelines for Bank
Holding Companies: Risk-Based Measure and Tier 1 Leverage Measure, Appendices A
and D of Regulation Y of the Board of Governors (12 C.F.R. Part 225, App. A and
D) and the applicable capital adequacy guidelines for the Bank issued by the
Bank’s federal regulator;

 

3



--------------------------------------------------------------------------------



 



(b) the adequacy of the Bank’s capital, taking into account the volume of
classified credits, concentrations of credit, allowance for loan and lease
losses, current and projected asset growth, and projected retained earnings;
(c) the source and timing of additional funds necessary to fulfill the
consolidated organization’s and the Bank’s future capital requirements;
(d) supervisory requests for additional capital at the Bank or the requirements
of any supervisory action imposed on the Bank by its federal regulator; and
(e) the requirements of section 38A of the FDI Act and section 225.4(a) of
Regulation Y of the Board of Governors that Mountain serve as a source of
strength to the Bank.
5. Mountain shall notify the Reserve Bank, in writing, no more than 45 days
after the end of any quarter in which any of Mountain’s capital ratios fall
below the approved plan’s minimum ratios. Together with the notification,
Mountain shall submit an acceptable written plan that details the steps that
Mountain will take to increase Mountain’s capital ratios to or above the
approved plan’s minimums.
Compliance with Laws and Regulations
6. (a) In appointing any new director or senior executive officer, or changing
the responsibilities of any senior executive officer so that the officer would
assume a different senior executive officer position, Mountain shall comply with
the notice provisions of section 32 of the FDI Act (12 U.S.C. § 1831i) and
Subpart H of Regulation Y of the Board of Governors (12 C.F.R. §§ 225.71 et
seq.).

 

4



--------------------------------------------------------------------------------



 



(b) Mountain shall comply with the restrictions on indemnification and severance
payments of section 18(k) of the FDI Act (12 U.S.C. § 1828(k)) and Part 359 of
the Federal Deposit Insurance Corporation’s regulations (12 C.F.R. Part 359).
Progress Reports
7. Within 45 days after the end of each calendar quarter following the date of
this Agreement, the board of directors shall submit to the Reserve Bank written
progress reports detailing the form and manner of all actions taken to secure
compliance with the provisions of this Agreement and the results thereof, and a
parent company only balance sheet, income statement, and, as applicable, report
of changes in stockholders’ equity.
Approval and Implementation of Plan
8. (a) Mountain shall submit a written capital plan that is acceptable to the
Reserve Bank within the applicable time periods set forth in paragraphs 4 and 5
of this Agreement.
(b) Within 10 days of approval by the Reserve Bank, Mountain shall adopt the
approved capital plan. Upon adoption, Mountain shall promptly implement the
approved plan, and thereafter fully comply with it.
(c) During the term of this Agreement, the approved capital plan shall not be
amended or rescinded without the prior written approval of the Reserve Bank.

 

5



--------------------------------------------------------------------------------



 



Communications
9. All communications regarding this Agreement shall be sent to:

  (a)   Mr. Robert Hawkins
Assistant Vice President
Federal Reserve Bank of Atlanta
1000 Peachtree Street, N.E.
Atlanta, Georgia 30309-4470     (b)   Mr. Dwight Grizzell
President and Chief Executive Officer
Mountain National Bancshares, Inc.
300 East Main Street
Sevierville, Tennessee 37862

Miscellaneous
10. Notwithstanding any provision of this Agreement, the Reserve Bank may, in
its sole discretion, grant written extensions of time to Mountain to comply with
any provision of this Agreement.
11. The provisions of this Agreement shall be binding upon Mountain and its
institution-affiliated parties, in their capacities as such, and their
successors and assigns.
12. Each provision of this Agreement shall remain effective and enforceable
until stayed, modified, terminated, or suspended in writing by the Reserve Bank.
13. The provisions of this Agreement shall not bar, estop, or otherwise prevent
the Board of Governors, the Reserve Bank, or any other federal or state agency
from taking any other action affecting Mountain, the Bank, any nonbank
subsidiary of Mountain, or any of their current or former institution-affiliated
parties and their successors and assigns.

 

6



--------------------------------------------------------------------------------



 



14. Pursuant to section 50 of the FDI Act (12 U.S.C. § 1831aa), this Agreement
is enforceable by the Board of Governors under section 8 of the FDI Act (12
U.S.C. § 1818).
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the 16th day of November, 2011.

                      MOUNTAIN NATIONAL       FEDERAL RESERVE BANK    
BANCSHARES, INC.       OF ATLANTA    
 
                   
By:
  /s/ Charlie R. Johnson
 
Charlie R. Johnson       By:   /s/ Robert Hawkins
 
Robert Hawkins    
 
  Chairman           Assistant Vice President    

 

7